Citation Nr: 1218357	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  05-33 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an eye disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to January 1952. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded for additional development by the Board in November 2009. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2011, the Board received additional evidence that was not considered by the RO in the form of medical records, statements, a hearing transcript, a letter of appreciation and service treatment reports with annotations.  In March 2012, the Veteran was issued a letter by the Board asking him if he wished to have initial consideration of this evidence waived by the RO.  This letter informed him that if he did not respond to this letter within 45 days, it would be assumed that he did not wish to have the Board decide his appeal, and that his case would be remanded to the RO.  As more than 45 days has elapsed since the March 2012 letter, and the Board has yet to receive a response from the Veteran, this case must be remanded to the RO for initial consideration of the evidence received in October 2011.  See 38 C.F.R. § 20.1304(c).  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO should readjudicate the claim on appeal with consideration of the additional evidence submitted by the Veteran in October 2011.  To the extent the claim is denied, the RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



